By the court.
The statute of limitations must be allowed to be gi. ven in evidence, as well to support the claim of the plaintiff, as to re. but it. The right to the benefit of such a title as can lie derived from it by possession, adverse and notorious, is reciprocal, and will avail either party. The plaintiff could not plead the act, and therefore might give it in evidence. There is no need to give an opinion on, the other point, whether possession gaiue,d by inticing, &,c. will defeat the operation of the act or not. It appears in this case, that there was no evidence sufficient to induce the jury to believe that the possession of plaintiff, and those under whom be claims, was not continued for four years adversely to the defendant, before he got possession. Therefore new trial ordered.
Note. Of a chattel which is derived out of a real tiling, and carries an interest of a real thing, a limitation may be made to one for life; otherwise, of a personal thing, which cannot be granted during the life of the grantee, (14 Yin, 77,) except by way of executory devise, or by deed of settlement in trusts